


110 HR 2730 IH: Numismatic Rarities Certainty Act of

U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2730
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2007
			Mr. Lucas introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend title 31, United States Code, to provide a clear
		  line of demarcation with regard to private ownership of any coin, medal, or
		  numismatic item made or issued by the United States Government before January
		  1, 1933, and of any piece produced by the United States Mint before such date,
		  that is not in the possession of the United States Government, to establish
		  requirements with respect to the inventory of certain United States coins,
		  medals, numismatic items, and other pieces produced by the United States Mint
		  that are owned by the Department of the Treasury, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Numismatic Rarities Certainty Act of
			 2007.
		2.Disposition of
			 certain United States coins
			(a)In
			 GeneralSubchapter II of chapter 51, United States Code, is
			 amended by adding at the end the following new section:
				
					5123.Inventory and
				disposition of certain United States coins, medals, numismatic items, and other
				pieces produced by the United States Mint
						(a)Pieces made
				before 1933Any coin, medal,
				numismatic item, or other piece struck or made in a United States Mint facility
				before January 1, 1933, that, as of the date of the enactment of the Numismatic
				Rarities Certainty Act of 2007, is not in the possession of the United States
				Government shall not be considered to be property of the United States, unless
				the coin, medal, numismatic item, or other piece produced by the United States
				Mint is reacquired by the United States Government for value given in a sale or
				exchange.
						(b)Inventory
							(1)In
				generalBy January 1, 2008, and every 5 years thereafter, the
				Secretary of the Treasury shall conduct and compile an inventory of all coins,
				medals, numismatic items, and other pieces produced by the United States Mint
				that are owned by the Department of the Treasury.
							(2)Information to be
				includedThe inventory shall
				include a description of each item included in the inventory and its current
				location and, if on loan, the name and location of the agency, organization, or
				person that has custody of such item.
							(3)Report on
				inventoryThe Secretary of the Treasury shall submit the
				inventory together with a report containing any findings, recommendations, or
				conclusions of the Secretary with respect to the inventory to the President and
				the Congress before January 31, 2008, and every 5 years thereafter.
							(c)Preservation,
				display, disposition or destruction of coins, medals, numismatic items and
				other pieces produced by the United States Mint that are in the possession of
				the United States Government
							(1)In
				generalIn the case of any coin, medal, numismatic item, or other
				piece produced by the United States Mint that is in, or comes into, the
				possession of the United States Government, the coin, medal, numismatic item,
				or other piece shall be transferred to the Secretary of the Treasury, if not
				already in the Secretary’s possession, and the Secretary shall take the
				appropriate action required with respect to such coin, medal, numismatic item,
				or other piece under paragraph (2).
							(2)Disposition of
				coins, medals, or numismatic items
								(A)Determination of
				available itemsUpon taking
				possession, under paragraph (1), of any coin, medal, numismatic item, or other
				piece produced by the United States Mint, the Secretary of the Treasury shall
				make a determination of the number and condition of the coins, medals,
				numismatic items, and pieces of the same denomination, quality, type, and year
				of production as the coin, medal, numismatic item, or piece referred to in such
				paragraph, taking into account the most recent inventory conducted in
				accordance with subsection (b).
								(B)Historic
				preservation and public displayThe Secretary shall ensure that
				an appropriate number of any coin, medal, numismatic item, or other piece
				produced by the United States Mint of the same denomination, quality, type, and
				year of production that are in or come into the Secretary’s possession—
									(i)are
				retained for historical purposes; and
									(ii)are made available
				for public viewing at such times and places as the Secretary, in the sole
				discretion of the Secretary, determines to be appropriate.
									(C)Sale of excess
				at public auction
									(i)In
				generalIf the Secretary determines that the number of any coins,
				medals, numismatic items, or other pieces produced by the United States Mint of
				the same denomination, quality, type, and year of production that are in the
				Secretary’s possession exceeds the number that are appropriate for historic
				preservation and public display under subparagraph (B), the Secretary may
				dispose of such excess, or such portion of the excess as the Secretary
				determines to be appropriate, at public auction.
									(ii)ProceedsThe proceeds from any auction conducted by
				the Secretary under clause (i) shall be deposited in a fund to be used for the
				preservation and display of such coins, medals, numismatic items, or other
				pieces produced by the United States Mint that remain in the possession of the
				Secretary in a way that the Secretary, in consultation with the Congress,
				determines to be appropriate.
									(D)StandardsIn
				making any determination with regard to any public auction of coins, medals,
				numismatic items, or other pieces under subparagraph (C)(i), the following
				standards shall be taken into account by the Secretary:
									(i)Maximum return to
				the Government.
									(ii)Interest of the
				numismatic community in the sale and in the items to be offered for
				sale.
									(iii)Interest of the
				general public in the items to be offered for sale.
									(E)Destruction of
				unsold excessAny coins, medals, numismatic items, or other
				pieces produced by the United States Mint that—
									(i)were determined by
				the Secretary, under subparagraph (C)(i) to be in excess of the number of such
				coins, medals, numismatic items, or pieces that are appropriate for historic
				preservation and public display under subparagraph (B); and
									(ii)remain unsold
				following an auction under such subparagraph, or were withheld from such
				auction by the Secretary in accordance with subparagraph (C)(i),
									may be
				treated as obsolete and disposed of in the manner provided in section
				5120.(3)Report to the
				congressIn the event of the
				disposal pursuant to paragraph (2)(E) of any coins, medals, numismatic items,
				or other pieces produced by the United States Mint, the Secretary shall
				immediately report such disposal to the Committee on Financial Services of the
				House of Representatives and the Committee on
				Banking, Housing, and Urban Affairs of the Senate.
							(4)DefinitionsFor purposes of this section, the following
				definitions shall apply:
								(A)Numismatic
				itemThe term
				numismatic item includes any item that would be included within
				the meaning of such term under section 5134(a)(3) if the Secretary of the
				Treasury had the lawful authority to make the item when it was made.
								(B)Coin, medal,
				numismatic item, or other piece struck or made in a United States Mint
				facilityThe terms
				coin, medal, numismatic item, or other piece struck or made in a United
				States Mint facility and any coins, medals, numismatic items, or
				other pieces produced by the United States Mint do not include any item
				produced for a foreign country or any
				person.
								.
			(b)Clerical
			 AmendmentThe table of sections for chapter 51, United States
			 Code, is amended by inserting after the item relating to section 5122 the
			 following new item:
				
					
						Sec. 5123. Inventory and disposition of
				certain United States coins, medals, numismatic items, and other pieces
				produced by the United States
				Mint.
					
					.
			
